Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0316713) in view of Yang (US 2018/0214983; herein after “Yang III”).
Regarding claim 1, Yang teaches a welded assembly (Fig. 7) comprising, a first work piece (12) having an external surface (26), a faying surface (28) opposite the external surface (as shown in Fig. 7), and a cross-sectional thickness (thickness of first work piece 12) defined between the external surface and the faying surface of the first work piece (as shown in Fig. 7); a second work piece (14) having an external surface (30), a faying surface (32) opposite the external surface (as shown in Fig. 7), and a cross-sectional thickness (thickness of second work piece 14) defined between the external surface and the faying surface of the second work piece (as shown in Fig. 7), wherein the faying surface of the first work piece is in abutting contact with the faying surface of the second work piece to define a faying interface (as shown in Fig. 7); a weld seam (80) having a core fusion zone (central portion of 80; as shown in Fig. 7 below) extending from the external surface of the first work piece through the faying interface and at least partially into the thickness of the second work piece (as shown in Fig. 7); and a protruding fusion zone (lateral portions of 80; as shown in Fig. 7 below) extending laterally from at least one side of the core fusion zone through a portion of the cross-sectional thickness (T1) from the external surface to proximal to the faying surface of the first workpiece (as shown in Fig. 7).

[AltContent: textbox (Protruding fusion zone)][AltContent: textbox (Core fusion zone)]
[AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
[AltContent: ][AltContent: ][AltContent: textbox (angle)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    269
    353
    media_image1.png
    Greyscale


Yang fails to disclose wherein the weld seam includes a center linear segment extending along the external surface of the first workpiece.
Yang III teaches a welded assembly wherein the weld seam includes a center linear segment (center linear segment of C-shaped weld seam shown in Fig. 10 below) extending along the external surface of the first workpiece (p.0023; as shown in Fig. 10).


[AltContent: textbox (center linear segment)]

[AltContent: arrow][AltContent: connector][AltContent: connector]

    PNG
    media_image2.png
    246
    413
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang, with Yang III, by providing a C-shaped weld seam having a center linear segment, as an alternative to the circular shaped weld seam of Yang (Yang teaches multiple laser spot weld joints each individually forming a circular weld seam; p.0004).

Regarding claim 2, Yang and Yang III combined teach the weld assembly as set forth above, wherein the protruding fusion zone includes a boundary defined between a first radius (Yang; R1) adjacent to the external surface of the first work piece (Yang; as shown in Fig, 7 below) and a second radius (Yang; R2) proximal to the faying interface (Yang; as shown in Fig, 7 below), wherein the first radius (Yang; R1) and second radius (Yang; R2) extend radially from an axis along the core fusion zone (Yang; as shown in Fig, 7 below) and wherein the first radius (Yang; R1) is greater than the second radius (Yang; R2) (Yang; as shown in Fig, 7 below).

[AltContent: textbox (R2)][AltContent: textbox (R1)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    269
    353
    media_image1.png
    Greyscale


Regarding claim 3, Yang and Yang III combined teach the weld assembly as set forth above, wherein the first work piece includes a softened anneal zone (Yang; section of 90 prior to solidification of the weld pool) following the boundary of the protruding fusion zone (Yang; as shown in Fig. 4).
Regarding claim 4, Yang and Yang III combined teach the weld assembly as set forth above, wherein the boundary of the protruding fusion zone includes a bowl shape profile defined between the first radius (Yang; R1) and the second radius (Yang; R2) (Yang; as shown in Fig. 7 above).
Regarding claim 5, Yang and Yang III combined teach the weld assembly as set forth above, wherein a tangent line (L) extending from a point on the boundary of the protruding fusion zone to the faying interface at the core fusion zone defines an angle (α) less than 90 degrees relative to the faying interface (Yang; as shown in Fig, 7 above).
Regarding claim 6, Yang and Yang III combined teach the claimed invention as set forth above, except for, wherein the angle (α) is between about 15 degrees to about 75 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed angle range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 7, Yang and Yang III combined teach the weld assembly as set forth above, wherein the protruding fusion zone is formed by post-heating the first work piece by directing a laser onto the external surface of the first work piece along a predetermined lateral portion of the core fusion zone (Yang; as shown in Fig. 4 and 7).
Regarding claim 8, Yang and Yang III combined teach the weld assembly as set forth above, wherein the protruding fusion zone is concurrently formed with the core fusion zone by directing a defocused laser onto the external surface of the first work piece (Yang; as shown in Fig. 2-4 and 7).
Regarding claim 10, Yang and Yang III combined teach the weld assembly as set forth above, wherein the weld seam is a laser weld seam (Yang; abstract; made by laser beam 24).

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2019/0126402; hereinafter “Yang II”) in view of Yang III.
Regarding claim 19, Yang II teaches a laser welded automotive structural component (Fig. 4, 6 and 8) comprising: a first work piece (12) having an external surface (20), a faying surface (22) opposite the external surface, and a thickness (thickness of the first work piece 12) defined between the external surface and the faying surface of the first work piece (as shown in Fig. 4, 6 and 8); a second work piece (14) having an external surface (24), a faying surface (26) opposite the external surface (as shown in Fig. 4, 6 and 8), and a thickness (thickness of the second work piece 14) defined between the external surface and the faying surface of the second work piece (as shown in Fig. 4, 6 and 8), wherein the faying surface of the first work piece is in abutting contact with the faying surface of the second work piece to define a faying interface (as shown in Fig. 4, 6 and 8); a weld seam (66 comprising 64 and 70; 166 comprising 64 and 170; 266 comprising 64 and 270) having a core fusion zone (as shown as an example in Fig. 4 below) extending from the external surface of the first work piece through the faying interface and at least partially into the thickness of the second work piece (as shown in Fig. 4, 6 and 8); and a protruding fusion zone (as shown as an example in Fig. 4 below) extending laterally from the core fusion zone through a portion of the cross-sectional thickness (T1) from the external surface to proximal to the faying surface within the first workpiece (as shown as an example in Fig. 4 below); wherein the weld seam defines an elongated C-shape (p.0054), and wherein the protruding fusion zone is adjacent to a predetermined portion of the elongated C-shape (p.0054).



[AltContent: textbox (Protruding fusion zone)][AltContent: textbox (Core fusion zone)][AltContent: ][AltContent: arrow][AltContent: arrow]
[AltContent: ][AltContent: ][AltContent: textbox (angle)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    362
    495
    media_image3.png
    Greyscale


Yang II fails to disclose wherein the weld seam includes a center linear segment extending along the external surface of the first workpiece; wherein the protruding zone extends along at least one side of the center linear segment; and wherein the weld seam defines an elongated C-shape extending from an end of the center linear portion.
Yang III teaches a welded assembly wherein the weld seam includes a center linear segment (center linear segment of C-shaped weld seam shown in Fig. 10 below) extending along the external surface of the first workpiece (p.0023; as shown in Fig. 10); wherein the protruding zone extends along at least one side of the center linear segment (Yang II when viewed in combination with Yang III); and wherein the weld seam defines an elongated C-shape extending from an end of the center linear portion (as shown in Fig. 10 below). 
[AltContent: textbox (center linear segment)]

[AltContent: arrow][AltContent: connector][AltContent: connector]

    PNG
    media_image2.png
    246
    413
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang II, with Yang III, by providing a C-shaped weld seam having a center linear segment, as an alternative to the circular shaped weld seam of Yang (Yang teaches multiple laser spot weld joints each individually forming a circular weld seam; p.0004).

Regarding claim 20, Yang II and Yang III combined teach the laser welded automotive structural component as set forth above, wherein the protruding fusion zone includes a boundary defined between a first radius (R1) adjacent to the external surface of the first work piece (as shown as an example in Fig. 4 below) and a second radius (R2) proximal to the faying interface (as shown as an example in Fig. 4 below), wherein the boundary defined between the first radius (R1) and second radius (R2) defines a curved bowl shape profile, and wherein R1 is greater than R2 (as shown as an example in Fig. 4 below).

[AltContent: connector][AltContent: textbox (R1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (R2)]
    PNG
    media_image3.png
    362
    495
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “In contrast, Yang ‘713 teaches a spot laser weld forming a conical fusion core that extends through both workpieces (best shown in FIG. 7 of Yang ‘713). Furthermore, the spot laser weld of Yang ‘713 does not include a center linear segment extending along the external surface of the first work piece. Instead, Yang ‘713 teaches a spot weld having circular profile on the external surface of the first work piece.” on remarks page 11, lines 6-11.  In response to Applicant’s arguments, Examiner agrees that Yang fails to disclose Yang fails to disclose wherein the weld seam includes a center linear segment extending along the external surface of the first workpiece. However, Yang III teaches a welded assembly wherein the weld seam includes a center linear segment (center linear segment of C-shaped weld seam shown in Fig. 10 above) extending along the external surface of the first workpiece (p.0023; as shown in Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang, with Yang III, by providing a C-shaped weld seam having a center linear segment, as an alternative to the circular shaped weld seam of Yang (Yang teaches multiple laser spot weld joints each individually forming a circular weld seam; p.0004).

Regarding claim 19, Applicant argues that “mended claim 19 calls for, in part, “the weld seam includes a center linear segment extending along the external surface of the first work piece; and a protruding fusion zone extending laterally from the core fusion zone through a portion of the cross-sectional thickness (11) from the external surface to proximal to the faying surface within the first workpiece, wherein the protruding fusion zone extends along at least one side of the center linear segment; wherein the weld seam defines an elongated C-shape extending from an end of the center linear portion, and wherein the protruding fusion zone is adjacent to a predetermined portion of the elongated C-shape.” Yang ‘402 fails to disclose at least these features.” on remarks page 12, lines 11-19.  In response o Applicant’s arguments, Examiner agrees that Yang II fails to disclose wherein the weld seam includes a center linear segment extending along the external surface of the first workpiece; wherein the protruding zone extends along at least one side of the center linear segment; and wherein the weld seam defines an elongated C-shape extending from an end of the center linear portion. However, Yang III teaches a welded assembly wherein the weld seam includes a center linear segment (center linear segment of C-shaped weld seam shown in Fig. 10 below) extending along the external surface of the first workpiece (p.0023; as shown in Fig. 10); wherein the protruding zone extends along at least one side of the center linear segment (Yang II when viewed in combination with Yang III); and wherein the weld seam defines an elongated C-shape extending from an end of the center linear portion (as shown in Fig. 10 below). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang II, with Yang III, by providing a C-shaped weld seam having a center linear segment, as an alternative to the circular shaped weld seam of Yang (Yang teaches multiple laser spot weld joints each individually forming a circular weld seam; p.0004).
Regarding claims 2-8, 10 and 20, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/14/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761